9 N.Y.3d 986 (2007)
JOHN MOODY, Respondent,
v.
SVETLANA SOROKINA, Appellant.
Court of Appeals of the State of New York.
Submitted October 1, 2007.
Decided November 27, 2007.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that simultaneous appeals do not lie to the Appellate Division and the Court of Appeals, unless within 20 days appellant, if she be so advised, serves upon all parties and files in the Court of Appeals a notice that she has abandoned her appeal to the Appellate Division and stipulates for the withdrawal of that appeal (see Parker v Rogerson, 35 NY2d 751, 753-754 [1974]). Motion for leave to appeal dismissed upon the ground that simultaneous appeals do not lie to both the Appellate Division and the Court of Appeals (see id.). Motion for poor person relief dismissed as academic.